Case 2:17-cv-07639-SJO-KS Document 575 Filed 12/12/19 Page 1 of 3 Page ID #:24596




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
   17                        UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-KS
      MEMORIAL SLOAN KETTERING
   21 CANCER CENTER, AND SLOAN                  DECLARATION OF MARKUS
      KETTERING INSTITUTE FOR                   BRAZILL RE: KITE PHARMA,
   22 CANCER RESEARCH,                          INC.’S SECOND APPLICATION
                                                FOR LEAVE TO FILE UNDER
   23              Plaintiffs,                  SEAL EXHIBITS IN SUPPORT OF
                                                ITS RESPONSE TO PLAINTIFFS’
   24        vs.                                REQUEST TO ADMIT KITE’S
                                                RESPONSIVE DAMAGES
   25 KITE PHARMA, INC.,                        CONTENTIONS AS EVIDENCE
   26              Defendant.
   27
        AND RELATED COUNTERCLAIMS
   28

                                 DECLARATION OF MARKUS BRAZILL
Case 2:17-cv-07639-SJO-KS Document 575 Filed 12/12/19 Page 2 of 3 Page ID #:24597




    1         I, Markus Brazill, declare:
    2         1.    I am an attorney with the law firm of Munger, Tolles & Olson LLP,
    3 counsel for Defendant Kite Pharma, Inc. (“Kite”) in this case. I have personal
    4 knowledge of the facts stated in this declaration and, if called as a witness, could
    5 competently testify to them.
    6         2.    I understand that the right of the public to access court records “is not
    7 absolute” and that a court may seal confidential information disclosed during the
    8 course of a legal proceeding. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598
    9 (1978).
   10         3.    I understand that “compelling reasons” exist to seal a record when it
   11 might “become a vehicle for improper purposes,” such as the “release of trade
   12 secrets.” See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.
   13 2006) (quoting Nixon, 435 U.S. at 1179).
   14         4.    It is my understanding that the Ninth Circuit has defined trade secrets
   15 as “any formula, pattern, device or compilation of information which is used in
   16 one’s business, and which gives him an opportunity to obtain an advantage over
   17 competitors who do not know or use it.” In re Elec. Arts, Inc., 298 F. App’x 568,
   18 569 (9th Cir. 2008); see also Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972).
   19         5.    I also understand that, according to the Ninth Circuit, confidential
   20 terms of patent license agreements, such as “pricing terms, royalty rates, and
   21 guaranteed minimum payment terms,” may satisfy the “compelling reasons”
   22 standard even though I understand that the lower good cause standard applies here.
   23 Elec. Arts, 298 F. App’x at 569-70; Kamanaka, 447 F.3d at 1179; see also Pintos v.
   24 Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (“The ‘good cause’
   25 standard presents a lower burden for the party wishing to seal documents than the
   26 ‘compelling reasons’ standard”).
   27         6.    In Kite’s Responsive Damages Contentions, Dkt. 553-1, the
   28 designation portions of lines 3, 4, 5, 10, 19, 21, 24, 25, 26, 27, and 28 on page 13

                                                  -1-
                                   DECLARATION OF MARKUS BRAZILL
Case 2:17-cv-07639-SJO-KS Document 575 Filed 12/12/19 Page 3 of 3 Page ID #:24598




    1 contain Kite and/or Gilead licensing terms. On information and belief, Gilead’s
    2 regular practice is to maintain such details of its licensing information in confidence
    3 and not to disclose that information publicly. Public disclosure of such information
    4 would reveal Kite and/or Gilead’s sensitive licensing terms, which would
    5 disadvantage Gilead in the marketplace and thereby cause competitive harm.
    6        7.     I declare under penalty of perjury that the foregoing is true and correct.
    7
    8 DATED: December 12, 2019                                /s/ Markus Brazill
    9                                                           Markus Brazill

   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -2-
                                   DECLARATION OF MARKUS BRAZILL
